Citation Nr: 0300611	
Decision Date: 01/13/03    Archive Date: 01/28/03	

DOCKET NO.  99-19 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left hip 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from November 1943 to 
December 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which found that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for 
Legg-Perthes disease of the left hip.  

During the pendency of this appeal, the veteran requested 
and was scheduled for personal hearings at the RO in 
January, April, and May 2000.  He failed to report for any 
of the scheduled hearings, and he has not provided any 
cause for his failure to report.  There is no further 
hearing request on file.  Upon receiving this case, the 
Board requested the production of a special medical 
opinion from the Veterans Health Administration which was 
provided in August 2002.  The veteran was provided a copy 
of this opinion in August 2002 and provided 60 days to 
review the opinion and to send any additional evidence or 
argument he might have in accordance with 38 C.F.R. 
§ 20.903 (2002).  Sixty days has passed and the veteran 
has not responded.  The case is now ready for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
left hip disability was denied by the RO in a rating 
action issued in July 1945 on the basis that his 
disability was Legg-Perthes disease, a constitutional or 
developmental abnormality, not a disability for VA 
compensation purposes; the veteran was notified of this 
decision, did not disagree or initiate an appeal, and this 
decision became final.  

2.  The veteran subsequently attempted to reopen this 
service connection claim for left hip disability and he 
was informed in June 1974 that it was necessary that he 
submit new and material evidence sufficient to reopen a 
previously denied and now final claim; the veteran 
disagreed with this decision, and he submitted additional 
evidence; the RO issued a statement of the case in May 
1975, together with his notice of appellate rights, 
confirming the earlier denial to reopen; the veteran 
thereafter failed to perfect this appeal, and that 
decision became final.  

3.  The evidence received since the time of the last final 
denial in May 1975 includes a Veterans Health 
Administration opinion which concludes that the veteran's 
left hip disability was a developmental defect which 
preexisted service but that this defect sustained 
superimposed use injury during service beyond its ordinary 
progress, and this evidence is so significant it must be 
considered to fairly decide the merits of the claim for 
service connection for left hip disability.

4.  The veteran's preexisting congenital left hip 
dysplasia sustained superimproved use injury and was 
thereby aggravated beyond its ordinary progress during 
active military service. 


CONCLUSIONS OF LAW

1.  The July 1945 and May 1975 RO decisions denying 
service connection for Legg-Perthes disease are final.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2002). 

2.  The evidence received in support of the veteran's 
application to reopen a claim for service connection for a 
left hip disability is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).  

3.  A left hip disability, congenital hip dysplasia, 
preexisted service, but sustained a superimposed use 
injury, and was thus aggravated, during active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5102, 5103, 
5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.9 (2002); VAOPGC 82-90 (July 18, 1990).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims and requires VA to notify claimants 
and representatives of the evidence necessary to 
substantiate claims.  

The Board observes that VCAA appears to have left intact 
the requirement that a veteran present new and material 
evidence to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  See Barnett v. Brown, 
83 Fed. 3d 1380 (Fed. Cir. 1996).  See 38 U.S.C.A. 
§ 5103A(f).  

However, review of the claims folder reveals that the RO 
has clearly informed the veteran and representative of the 
evidence necessary to substantiate his pending claim in 
the rating decision on appeal in May 1999, in a 
development letter of October 1998, and a statement of the 
case in July 1999.  The RO offered to assist the veteran 
in the development of evidence necessary to support his 
claim and offered to collect evidence reasonably 
identified by the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran was offered the 
opportunity of presenting lay testimony at a hearing.  

In consideration of VCAA and the fairly complex medical 
issues presented in this appeal, the Board referred this 
case for the production of a medical opinion by the 
Veterans Health Administration.  This August 2002 medical 
opinion is both new and material to the veteran's case, 
results in the case being reopened, and results in a 
complete allowance of the benefit sought on appeal.  
Accordingly, the duties to assist and to notify 
contemplated by VCAA have been fulfilled.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  

The veteran's claim for service connection for left hip 
disability, then characterized as Legg-Perthes disease, 
was denied by the RO in an adverse rating decision issued 
in July 1945, and his application to reopen that claim was 
denied in June 1974.  He disagreed with the latter 
decision and submitted additional evidence; the RO 
confirmed its earlier denial in a May 1975 statement of 
the case; and the veteran was notified of those decisions 
and his appellate rights but he did not file a substantive 
appeal.  Therefore, those decisions became final.  
38 U.S.C.A. § 7105(a)(d)(3); 38 C.F.R. §§ 3.156, 20.302, 
20.1103.  

However, 38 U.S.C.A. § 5108 states, in part that "[i]f new 
and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  The evidence that must be considered in 
determining whether there is a basis for reopening this 
claim is that evidence added to the record since the last 
final denial of the service connection claim in June 1974.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and to which by itself, or in connection with the evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted or 
aggravation thereof in the active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed prior thereto.  Only 
such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

A pre-existing disease or injury will be considered to 
have been aggravated by military service where there is an 
increase in disability during such service, unless there 
is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 C.F.R. 
§ 1153; 38 C.F.R. § 3.306(a).  

Congenital or developmental defects, and absent, displaced 
or supernumerary parts are not diseases or injuries within 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

The VA General Counsel, in a precedent opinion binding on 
the VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 
and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) 
were mutually exclusive, and concluded that service 
connection may be granted for diseases, but not defects, 
of a congenital, developmental or familial origin.  VAOPGC 
82-90 (originally issued as VAOPGC 1-85 (Mar. 5, 1985)).

This opinion further indicated that when a disease is of a 
congenital nature, VA adjudicators are justified in 
finding that such disease preexisted service, but that in 
cases where the disease is first manifest in service, 
guidance from medical authorities may be necessary 
regarding the actual time of inception.  Typically in 
these cases, entitlement to service connection should turn 
on the question of whether manifestations of the disease 
in service constituted "aggravation" of the condition.  
That question must be resolved by applying the same 
stringent legal standards that are applicable in cases 
involving acquired disabilities.  Monroe v. Brown, 4 Vet 
App. 513 (1993).  

Facts:  As noted above, the veteran had active service for 
approximately one year from November 1943 to December 
1944.  He filed his initial claim for service connection 
in February 1945, which he then referred to as a 
dislocated hip.  That claim was subsequently denied by the 
RO in July 1945 on the basis that the veteran's left hip 
disability was shown to be Legg-Perthes disease, a 
disability recognized as one of congenital or 
developmental origin, and thus not a disability for VA 
compensation purposes.  The veteran was notified of this 
decision and of his appellate rights, and he did not 
disagree or initiate an appeal, and that decision became 
final.  

The evidence on file at the time of that denial included 
the service medical records.  The physical examination for 
enlistment revealed no musculoskeletal defects.  However, 
an October 1944 X-ray study was interpreted as revealing a 
flattening of the head of the left femur and the 
acetabulum on the left had a more vertical plane than the 
normal right side.  These findings suggested "an old Legg-
Perthes' disease, of mild degree."  An November 1944 X-ray 
was interpreted as showing that the right hip was 
essentially normal but that the left hip showed the end 
result of "an old mild Legg-Perthes disease."  Based upon 
initial findings, the veteran was transferred to a 
regional office for further study.  The veteran complained 
of pain progressing from 8 to 9 months prior to admission 
and there was "no history of any fall or injury."  Pain 
had become progressively worse during the past few weeks.  
Records from that admission noted that the left acetabulum 
was flattened, shallow, and elongated.  There was no X-ray 
evidence of an active process and the picture had the 
appearance of an old reduced dislocation of the left hip.  
Initial findings during hospitalization were of chronic 
left hip synovitis.  All records associated with this 
hospitalization indicate "EPTS" meaning, existed prior to 
service.  

The examiner who performed the separation examination 
documented, "dislocated left hip, congenital."  This 
examination report also indicated that X-rays of the 
pelvis and hips showed "a congenital shallow acetabulum 
accommodating only about the inner third of the head of 
the femur."  It was concluded that the veteran's left hip 
disability rendered him less than fully physically 
qualified for active service and the veteran was separated 
prior to the expiration of his initial enlistment. 

Following service, the veteran was provided a VA 
examination in June 1945 which contained the veteran's 
first complaint of having sustained a severe fall while in 
basic training.  X-ray examination was interpreted as 
showing that the head of the left femur was slightly 
flattened and the curve of the left acetabulum was very 
slight.  The acetabulum was almost vertical.  This was 
very likely due to a old Perthes disease.  The final 
diagnosis from this examination was Legg-Perthes disease, 
left hip, moderate.  

In March 1974, the veteran again attempted to reopen his 
service connection claim for left hip disability.  He did 
not submit any evidence in support of his claim and, in 
June 1974, the RO notified him that to reopen his now 
previously denied claim for service connection for left 
hip disability he would have to submit new and material 
evidence.  

Subsequently, the RO received certain private clinical 
records revealing current findings from 1974, including 
X-ray studies revealing degenerative changes of the left 
hip with displacement.  Also submitted was a statement 
from a private physician confirming current findings of 
degenerative changes with left hip displacement.  Also 
submitted was a report of examination by a private 
physician (HAH) from February 1975, reflecting the results 
of an examination.  It was this physician's opinion that 
the veteran's left hip deformity may have been 
"developmental" and had become pathologic altered "in 
recent years."  It was pointed out that the veteran had 
recently undergone a total left hip replacement.  This 
physician wrote that "it should be understood that the 
patient's history of hip injury while in the military 
service was rendered by the patient and may not be 
entirely accurate."  He wrote that without his own first 
hand knowledge of clinical evidence prior to service, he 
was unable to state with any certainty as to whether the 
hip disease was developmental or the result of trauma.  He 
concluded that there was, however, "a strong suggestion 
that there was some alteration in the appearance of hip 
prior to his military service."  

Based upon this evidence submitted since the time of the 
last final denial in July 1945, the RO continued its June 
1974 denial of service connection in a May 1975 statement 
of the case, which found that the veteran had failed to 
submit new and material evidence sufficient to reopen the 
claim.  This statement of the case reiterated the service 
findings of Legg-Perthes disease, which was considered a 
congenital or developmental abnormality that existed prior 
to service.  Further, the RO pointed out that no evidence 
submitted to reopen showed that this preexisting 
developmental abnormality had been aggravated, meaning 
permanently increased in severity beyond its ordinary 
progress, during active military service.  The veteran was 
posted the statement of the case and his appellate rights 
and he did not thereafter perfect an appeal, so the June 
1974 denial of the veteran's application to reopen became 
final.  

The veteran most recently attempted to reopen his service 
connection claim for left hip disability again in June 
1998.  While a considerable amount of medical evidence has 
been submitted since the last final denial in June 1974, 
the vast majority of this evidence reflects treatment for 
disabilities unrelated to the veteran's left hip including 
dental problems, prostate problems, cystitis, radial 
proctectomy, hemorrhoids, pruritus, orthopedic problems of 
the knees and lumbosacral spine, urinary tract infection, 
and diet.  Additionally submitted are duplicate copies of 
the veteran's service medial records and other medical 
records which were already on file at the time of the last 
final denial in June 1974.  

Additional records submitted since the time of the last 
final denial again indicate that the veteran underwent 
total leg hip replacement in November 1974 (30 years after 
service) and that the veteran again underwent a total left 
hip replacement in 1978 (34 years after service).  

In his most recent June 1998 application to reopen, the 
veteran wrote that he sustained a left hip "fracture" 
during service in June 1944.  At the time of his June 1999 
notice of disagreement, the veteran stated that his left 
hip was "dislocated" during service and not "broken."  He 
argued that his left hip was aggravated during military 
service.  

Upon initial review of all the medical evidence on file, 
the Board requested an independent medical opinion be 
produced by the Veterans Health Administration in March 
2002.  This request summarized the evidence surrounding 
the veteran's left hip disability from service and 
thereafter, and requested medical opinions in line with 
the issues presented by the governing laws and regulations 
concerning developmental diseases and injuries and on 
aggravation during service of disabilities which existed 
prior to service.  This opinion was provided by an 
orthopedic surgeon at the Washington VA Medical Center in 
August 2002.  The veteran was provided with a copy of this 
opinion and a period of 60 days to respond.  There was no 
response.  

As requested, this orthopedic doctor conducted a review of 
the clinical evidence on file which he discussed in 
detail.  This physician proceeded to discuss the 
diagnostic signs and symptoms of what is referred to as 
Legg-Perthes' disease as a self-limiting form of 
osteonecrosis of the left hip that occurs in children.  
Alternatively, this doctor discussed an entirely different 
entity called congenital hip dysplasia.  As opposed to a 
disease of the hip joint with onset during an early age in 
Legg-Perthes disease, hip dysplasia presented ordinarily 
with the hip in the socket at birth, but the joint is 
unstable and during the neonatal period, it comes out of 
the socket.  If the femoral head becomes dislodged from 
the acetabulum and is not reduced (put back in) 
concentrically, its subsequent development and the 
development of the acetabulum are both impeded.  Based 
upon careful review of the evidence on file, especially 
X-ray studies, this physician concluded that the veteran 
in this case probably had some form of hip dysplasia, 
rather than Perthes disease.  Additionally, this physician 
opined that, contrary to the veteran's allegations, there 
was no evidence demonstrating that the veteran actually 
dislocated his left hip during service.  Rather, it was 
this physician's opinion that the veteran's hip dysplasia, 
existing prior to service, was aggravated by no 
specifically identifiable acute trauma, but rather as a 
result of repetitive motion and use.  He concluded that 
the veteran had the preexisting defect of the left hip, 
which was unrecognized and probably not associated with 
any real functional impairment prior to service.  However, 
exertional activities of service activated his hip problem 
and, once activated, the symptom complex progressed to 
such an extent that he had to be hospitalized and placed 
in a body cast.  At the time of hospitalization, the 
veteran was found to have an abnormality of his hip joint 
with acute synovitis. 

Analysis:  While no evidence submitted or collected since 
the time of the last final denial of service connection 
for left hip disability in May 1975 was new and material 
sufficient to reopen this claim, the August 2002 
orthopedic opinion from the Veterans Health Administration 
is both new and material to the veteran's claim.  Indeed, 
this opinion warrants an allowance of service connection 
for the veteran's left hip disability.  Accordingly, the 
veteran's claim is reopened.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.156. 

No left hip disability was identified or noted at the time 
of the veteran's initial enlistment for service so the 
presumption of sound condition applies.  However, clear, 
convincing and unmistakable evidence both during and after 
service reveals that the veteran had a left hip disability 
which preexisted service, and this is true whether 
identified as Legg-Perthes disease or congenital hip 
dysplasia.  The presumption of sound condition is solidly 
rebutted.  

While referred to during and after service as the results 
of an old Legg-Perthes disease, the most recent orthopedic 
opinion concludes, based upon evaluation of all of the 
evidence on file, especially X-ray studies and documented 
symptomatology, that it was more likely than not that the 
veteran had a congenital hip dysplasia which preexisted 
service.  This physician indicated that while hip 
dysplasia likely was not a defect at the time of birth, it 
nonetheless developed during the veteran's early years as 
an unstable left hip joint which likely remained untreated 
but which was essentially asymptomatic until the veteran's 
more rigorous physical training and activities performed 
during the first year of military service.  This resulted 
in the veteran having a chronic synovitis of the hip 
requiring hospitalization and the placement of a body 
cast.  

While the veteran has long argued that he incurred an 
acute trauma or injury including a dislocation or a 
fracture during service, the evidence has always been 
against such a finding and the VA orthopedist also found 
that acute injury was not documented.  However, this 
physician concluded that the veteran nonetheless sustained 
superimposed injury through exertional use during military 
service.  This opinion is based upon a review of all 
relevant available medical records.  No current 
examination could shed further light on the matter 
considering the fact that the veteran has, years after 
service, subsequently undergone total left hip 
replacements in 1974 and 1978.  

In the vernacular of the governing laws and regulations, 
the veteran is demonstrated to have had a congenital 
defect of the left hip which clearly existed prior to 
service.  While congenital or developmental defects 
existing prior to service are not ordinarily considered 
disabilities for VA compensation purposes, such defects 
may warrant service connection, as in the instant case, 
where it is shown that the congenital defect was 
aggravated through superimposed injury during service.  
Accordingly, service connection is warranted, on an 
aggravation theory, for "left hip dysplasia."  This claim, 
originating in June 1998, is allowed on the basis of new 
and material evidence.  The evidence first supporting the 
allowance of this claim was received in August 2002.  


ORDER

Entitlement to service connection for left hip dysplasia 
is granted. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

